 
EXHIBIT 10.1

 
FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT


THIS FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT (this “Amendment”) is executed
effective as of June 19, 2009, by and among INX Inc., a Delaware corporation
(“Buyer”), NetTeks Technology Consultants, Inc., a Massachusetts corporation
(“Seller”), and Ethan F. Simmons, Matthew J. Field and Michael P. DiCenzo, each
individuals (together, the “Shareholders” and each, individually, a
“Shareholder”).


W I T N E S S E T H


Reference is made to that certain Asset Purchase Agreement, dated November 14,
2008, among the Buyer, the Seller and the Shareholders, together with all
exhibits, schedules and annexes thereto (the “Asset Purchase Agreement”);


The Seller has sold to the Buyer the Purchased Assets previously owned by the
Seller and the Buyer has paid the Seller the Cash Consideration and the Stock
Consideration;


The Buyer, the Seller and the Shareholders seek to amend Section 1.7 of the
Asset Purchase Agreement effective as of June 12, 2009, in order to modify the
terms upon which Seller shall be entitled to Additional Purchase Consideration.


AGREEMENT


NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the Buyer, the
Seller and the Shareholders do hereby agree that the Asset Purchase Agreement is
modified and amended as follows:


 
1.
SECTION 1.7. Section 1.7 of the Asset Purchase Agreement is hereby amended by
deleting Section 1.7 in its entirety and replacing it with the following new
Section 1.7.



“1.7 Additional Purchase Consideration  As additional consideration for the
Purchase, the Buyer will pay additional purchase consideration to the Seller
following the Closing Date based on and contingent upon certain post-Closing
financial performance beginning on the first day of the first full calendar year
after the Closing (the “Additional Purchase Consideration”) as set forth in this
section 1.7.


 
(a)
Seller NetTeks Business Operations Performance.  Buyer will pay Seller a
variable contingent payment based on and contingent upon the financial
performance of the Buyer’s business unit that is comprised, after the Closing
Date, solely of the Buyer’s business activities performed by its employees out
of its current locations in Massachusetts and Connecticut (the “NetTeks Business
Operations”) which operations shall include the Buyer’s business operations
located in the greater Boston-metro area immediately prior to the Closing
Date.  As used in this Agreement, this component of the Additional Purchase
Consideration shall be referred to as the “NetTeks Business Operations Earn
out”.  For purposes of this Agreement, the term “NetTeks Business Operations
Operating Income Contribution” means the Operating Income (as defined by GAAP as
applied by Buyer in operating its business) contribution attributable to the
NetTeks Business Operations before any allocation of the Buyer’s corporate-level
operations and administrative expenses, all as determined by the Buyer using its
normal accounting methodologies and processes, and in accordance with Generally
Accepted Accounting Principles (“GAAP”); provided, however, that certain costs
are excluded from the earn out calculation as detailed below. During the period
from the date of this amendment through August 31, 2009, any severance payments
resulting from employee terminations in the NetTeks Business Operations during
such periods. The remaining rent expense related to the downtown Boston office
once the space is vacated will be excluded for purposes of calculating Business
Operations Operating Income Contribution for the remaining earn out period.
Amortization of intangible assets related to the NetTeks acquisition will also
be excluded from the earn out calculation. The NetTeks Business Operations Earn
out will be calculated and paid in two components, the first based on the third
and fourth calendar quarters in 2009 (the “First Measurement Period”) and the
second based on the entire calendar year 2010 (the “Second Measurement Period”),
as set forth below.



 
 

--------------------------------------------------------------------------------

 
 
(i)
First Measurement Period.  This component will be based on achievement of
NetTeks Business Operations Operating Income Contribution during the First
Measurement Period and will be equal to seven hundred fifty thousand dollars
($750,000) times the Attainment Percentage (defined below).  As used in this
Section 1.7(a)(i), the term “Performance Ratio” shall mean the percentage
resulting from dividing actual Operating Income Contribution from NetTeks
Business Operations during the First Measurement Period by eight hundred and
eighty one thousand and fifty two dollars ($881,052). After establishing the
Performance Ratio, the percentage used to calculate this component of the
Additional Purchase Consideration shall be calculated (as used in this Section
1.7(a)(i), the “Attainment Percentage”) as follows:  (A) The Attainment
Percentage shall be equal to one hundred and fifty percent (150%) if the
Performance Ratio is equal to 100%; (B) if the Performance Ratio is less than
100%, the Attainment Percentage shall be one hundred and fifty percent (150%)
less 1% for each 1% that the Performance Ratio is less than 100% but in no event
shall the Attainment Percentage be reduced to an amount lower than one hundred
percent (100%); and (C) if the Performance Ratio is more than 100%, the
Attainment Percentage shall be one hundred and fifty percent (150%) plus 1% for
each 1% that the Performance Ratio exceeds 100% but in no event shall the
Attainment Percentage be increased to an amount greater than two hundred percent
(200%).



 
(ii)
Second Measurement Period.  This component will be based on achievement of
NetTeks Business Operations Operating Income Contribution during the Second
Measurement Period and will be equal to eight hundred and fifty thousand dollars
($850,000) times the Attainment Percentage (defined below).  As used in this
Section 1.7(a)(ii), the term “Performance Ratio” shall mean the percentage
resulting from dividing actual Operating Income Contribution from NetTeks
Business Operations during the Second Measurement Period by two million one
hundred and thirty thousand and twenty eight dollars ($2,130,028). After
establishing the Performance Ratio, the percentage used to calculate this
component of the Additional Purchase Consideration shall be calculated (as used
in this Section 1.7(a)(ii), the “Attainment Percentage”) as follows:  The
Attainment Percentage shall be equal to the Performance Ratio if the Performance
Ratio is 100%, however, if the Performance Ratio is less than 100%, the
Attainment Percentage shall be reduced by 1% for each 1% that the Performance
Ratio is less than 100%, and if the Performance Ratio is more than 100%, the
Attainment Percentage shall be increased by 1% for each 1% that the Performance
Ratio exceeds 100% up to 150% and shall increase by 0.5% for each 1% between
150%  and up to 200%; provided, however, if the above calculation results in an
Attainment Percentage that is less than 50%, then the Attainment Percentage
shall be zero, and if such calculation results in an Attainment Percentage that
is greater than 200%, the Attainment Percentage shall be 200%.



 
(b)
Each payment of Additional Purchase Consideration shall be calculated and paid
by Buyer to Seller within ninety (90) days of the end of the measurement period
for which such payment relates. In addition, 50% of all Additional Purchase
Consideration shall be paid in cash and the remainder shall be paid to the
Seller, at the Buyers option, by either cash or the issuance to Seller of such
number of shares of Buyer Common Stock determined by dividing fifty percent
(50%) of the Additional Purchase Consideration payable for such payment by the
price of Buyer’s Common Stock using the average closing price per share for the
Common Stock as reported by the NASDAQ for the five (5) consecutive trading days
ending prior to the second day before the date of funding of such payment of
Additional Purchase Consideration.”



 
 

--------------------------------------------------------------------------------

 
 
2.
All capitalized terms used in this Amendment without being defined herein shall
have the meaning ascribed to such terms in the Asset Purchase Agreement.



 
3.
Any and all terms and provisions of the Asset Purchase Agreement are hereby
modified and amended wherever necessary, and even though not specifically
addressed herein, so as to conform to the amendments set forth in the preceding
paragraphs hereof.



 
4.
Any and all of the terms and provisions of the Asset Purchase Agreement shall,
except as expressly modified and amended hereby, remain in full force and
effect.



 
5.
This Amendment may be executed in any number of counterparts, any one of which
shall constitute an original and all counterparts being but one instrument.



 
[SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Asset Purchase Agreement as
of the day and year first written above.




BUYER:
SELLER:
   
INX INC.
NETTEKS TECHNOLOGY CONSULTANTS, INC.
       
/s/ Brian Fontana
/s/ Ethan F. Simmons
Brian Fontana,
Ethan F. Simmons
Vice President & Chief Financial Officer
President
           
SHAREHOLDERS:
         
/s/ Ethan F. Simmons
/s/ Michael P. DiCenzo
Ethan F. Simmons, individually
Michael P. DiCenzo, individually
       
/s/ Matthew J. Field
 
Matthew J. Field, individually
 


